Citation Nr: 0717839	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a disability of the cervical segment 
of the spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION


The veteran had active military service from May 1972 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The Board notes that when the RO issued the December 2003, it 
failed to mention that the veteran's claim for entitlement to 
service connection for a neck disability had been previously 
denied by the RO in July 1975.  Instead, the RO treated the 
veteran's claim as a new claim.  However, the Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the issue has been reclassified to that 
involving new and material and noted on the title page of 
this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be awarded VA 
compensation benefits for disabilities involving the cervical 
and lumbar segments of the spine.  He maintains that as a 
result of a motorcycle accident that occurred in 1973, while 
the veteran was on active duty in the US Marine Corps, he 
injured his neck and lower back.  

With respect to the veteran's neck disability, as noted above 
the RO has not addressed the issue as one to reopen based on 
new and material evidence.  As such, the RO has not properly 
informed the veteran of what he must submit in order to 
reopen his claim.  Moreover, the RO has not told the veteran 
how he can prevail on his claim based on new and material 
evidence.  The United States Court of Appeals for Veterans 
Claims, hereinafter the Court, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) held that VA must generally inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented to 
reopen such claims, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  Hence, the veteran's claim for service 
connection for a neck disability should be remanded to 
provide adequate notice to the veteran as defined by the 
holding in Kent.

With respect to the lower back disability, the records 
reflect that while the veteran was in service he was indeed 
treated for lower back pain.  The more recent medical records 
do suggest that the veteran has been diagnosed as having a 
chronic lower back disability.  The same records indicate 
that the veteran underwent a VA examination of his back in 
April 2004.  Nevertheless, that examination report is 
somewhat vague as to whether the examiner reviewed the entire 
claims folder prior to performing the examination.  Moreover, 
the examiner neither refutes nor corroborates the veteran's 
assertions (that the current disability is related to the 
motorcycle accident the veteran experienced while he was in 
service).  

Because there is a lack of medical information, either from a 
private or VA doctor, concerning the etiology of the 
veteran's lower back disability, it is the opinion of the 
Board that this issue should be returned to the RO for the 
purpose of obtaining such an opinion.  That is, the Board 
believes that a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, including the veteran's service medical 
records, should be accomplished, so that the disability 
evaluation will be a fully informed one in regards to the 
appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, it is the Board's opinion that such an 
examination should be afforded the veteran before the Board's 
decision on the merits of his claim is issued.  See also 38 
C.F.R. § 4.2 (2006) (". . . if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2006) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  Because a physician has not commented 
specifically on the veteran's contentions and assertions, the 
claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006) for the issue 
involving the cervical segment of the 
spine, including an explanation as to 
what constitutes "new" and "material" 
evidence in his case, including a 
description of the basis of the prior 
denial, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
RO/AMC should also send to the veteran 
appropriate notice in accordance with the 
VCAA, to include notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006) as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The AMC/RO should arrange for an 
examination of the lower back of the 
veteran by an orthopedist who has not 
previously seen or treated the veteran.  
The purpose of this examination is to 
ascertain the etiology of the veteran's 
current lower back disability.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
lower back.  The examiner is asked to 
state whether it is at least as likely as 
not any found lower back disorder is 
related to any in-service disease or 
injury or to his service in general or to 
a service-connected disability.  The 
examiner should comment on whether any 
change in use or the favoring of either 
service-connected knee would affect the 
lumbar segment of the spine.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  The AMC/RO must specifically determine whether new 
and material evidence has been submitted sufficient to reopen 
a claim for service connection for a disability of the 
cervical segment of the spine and, if so, whether service 
connection is warranted.  If the benefits sought on appeal 
remain denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



